DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01 October 2020.  These drawings are unacceptable. The drawings are replete with errors and new matter.  See below and Specification section below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said lubrication block comprises a lubricator gland block” of claim 11, “one or more holes along the bottom” of claim 13, “the tube is connected to the second channel above through a nipple” of claim 15, “a lubricant retainer filling empty space above and below said plurality of rolling elements” of claim 17, “the shields or seals” of claim 9 together with “a lubricant retainer filling empty space above and below said plurality of rolling elements”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
	
Specification
The amendment filed 01 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Fig. 3 has been amended to add a gap.  This constitutes new matter. The original drawings disclose no gap between the housing and the outer ring. The gap is not mentioned until Fig. 6.   Furthermore, if there is a gap present, how is the outer race support by the housing?
Fig. 4 has been amended to change what was originally the outer race to a gap. The gap is not mentioned until Fig. 6.   Furthermore, if there is a gap present, how is the outer race support by the housing?
Fig. 5 has been amended to add a gap.  The gap is not mentioned until Fig. 6.  Furthermore, if there is a gap present, how is the outer race support by the housing? The inner race is the inner double lines, so It doesn’t make sense that the outer race is only a single line.  
Figs. 6A-6C now shows multiple stacked balls in the radial direction (radial direction in this instance is left to right). Applicant has not described how the bearing can support multiple layers of balls in the radial direction.
Fig. 7A now shows a cap.  This amendment is new matter.  The cap is drawn as round/ball shaped, but there is not support for that in the original disclosure.

Claim 11A and 11B now show prongs and a funnel shaped lubricant path.  The shape of the prongs nor the funnel shaped channel leading up to the prong are supported in the original disclosure.
Fig 9, 10, 11A, 12A, 12B and 14 show a gap that extends axially past the outer ring.  There is no support for this in the original disclosure.
Fig. 12C is new matter.  The shape and location of the holes are not disclosed in the original disclosure.
Fig 13 now shows a different sized reservoir gland.  This change in size is not support by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 17 recites “a lubricant retainer filling empty space above and below said plurality of rolling element.”  The original specification does not disclose how a single lubricant retainer can be both above and below the rolling elements.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 10-12, 23, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lubrication system for a robot vacuum magnet bearing assembly”.  Applicant has amended this from “a rolling element bearing”.  The robot vacuum magnet bearing assembly is outside the scope of “a lubrication system”.  As written, and amended, it is unclear if the scope of the claims are intended to be a lubrication system, or the combination of a robot vacuum and a lubrication system.  If Applicant intends for the combination to be the scope of the claims, then Applicant has added claims for a different invention (lubrication system and robot vacuum bearing) after an office action.  See MPEP §821.03.  The Applicant would be required to restrict the claims to the invention previously claimed.  If Applicant intends the scope of the invention to be the lubrication system, then the structure outside of the lubrication system is given little or no patentable weight. For the purpose of examination, the scope is assumed to be the lubrication system.
Claim 6 and 23 recite “a thin section bearing”. The term "thin" is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does 
Claim 10 recites “said first and second channels are formed at a non-zero angle to one another”.  At least a portion of the second channel is parallel to the first channel.  The specification is silent as to what is meant by the limitation. For example, must only a portion of the first channel be at a non-zero angle to the second channel? Or must the entirety of the first channel be at a non-zero angle to the second channel?
Claim 11 recites said lubrication block comprises a lubricator gland block.  It is unclear if the lubricant block comprises a sub-block that is a gland block or if the lubrication block is a gland block (a block with a gland).
Claim 12 recites “prongs placed 180 degrees apart to hold the ball point tip socket in place”.  It is unclear how the prongs hold a socket in place.  The prongs appear to hold the lubricator ball in place.
Claim 25 recites “the lubrication system of claim 9 wherein said rolling element bearing comprises a robot vacuum magnet bearing”. The bearing is outside the scope of “a lubrication system for a rolling element bearing”.  Put another way, how can the bearing be a component to the lubrication system for said bearing?
Claim 29 recites “first said rolling element bearing”.  There is a lack of antecedent basis for this term in the claims.  It is unclear if this is intended to be ‘the rolling element bearing” of claim 9 or a different bearing.
Claim 29 recites “a second rolling element bearing”, “first said rolling bearing element”, “upper rolling element bearing” and “lower rolling element bearing”. It is unclear if these are the same elements or if they are new and different elements.  For example, how many bearings are required for the claim?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauleitner U.S. 2019/0186536.
Re clm 1, Hauleitner discloses a lubrication system for a bearing assembly comprising an outer race (12, 22 and 130, Fig. 2), an inner race (11, 21 and 138) an a plurality of rolling elements (15s and/or 25s) therebetween mounted to a bearing housing (110), comprising a straight channel (112 and 132) through the outer surface of said bearing housing and said outer race and opening to said plurality of rolling elements, for adding lubricant to said bearing assembly.
The limitation “a robot vacuum magnet bearing assembly” is outside the scope of “a lubrication system” and is thus given little or no patentable weight.  Furthermore, “a robot vacuum bearing assembly” is considered intended use of the bearing, and is given little or no patentable weight. It is further noted that the “robot vacuum magnet bearing assembly” imparts no additional structure to the lubrication system.
Re clm 2, Hauleitner further discloses a tube (portion of 140 in bore 112) placed inside said channel.
Re clm 3, Hauleitner further discloses a threaded hollow screw component (140) inserted into said channel (112).
Re clm 4, Hauleitner further discloses a lock nut (148; [0031]) on the threated hollow screw component, for tightening said threaded screw component to said bearing housing and securing said threated screw component to said bearing housing.
Re clm 6¸Hauleitner further discloses said rolling element bearing is a thin section bearing (Fig. 2).
The limitation “a thin section bearing” is outside the scope of “a lubrication system for a bearing” and thus is given little or no patentable weight.
Re clm 7, Hauleitner further discloses said plurality of rolling elements comprise bearing balls (Fig. 2).
Re clm 26, Hauleitner further discloses at least one second straight channel (114, Fig. 3) through the outer surface of said bearing housing and said outer race and opening to said plurality of rolling elements.
The limitation “for adding lubricant to said bearing” is intended use of the channel.  A channel can be used as either a drain or a supply.
Re clm 27, Hauleitner further discloses at least one second straight channel through the outer surface of said bearing housing and said outer race and opening to said plurality of rolling elements wherein at least one of said second straight channels is used for removing spent lubricant from the bearing ([0030]).

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson U.S. 2004/0264823.
Re clm 9¸ Olsson discloses a lubrication system for a rolling element bearing comprising an outer race (2, Fig. 2), an inner race (2, Fig. 1), and a plurality of rolling elements (rollers) with seals (7s), mounted on a housing (1) comprising a first channel (8) through an outer surface of said housing, for adding lubricant to said bearing, and a lubrication block (12) within said housing comprising a second channel (8a), connecting said first channel to said bearing.
Re clm 10, Olsson further discloses at least a portion of said second channel formed at a non-zero angle to said first channel (8a is approximately 90 degrees to 8).
Re clm 11, Olsson further discloses said lubrication block comprises a lubricator gland block wherein said second channel is a lubrication reservoir (any space through which lubricant flows can be considered a reservoir).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hauleitner U.S. 2019/0186536 as applied to claim 1 above, and further in view of Economaki U.S. 4,453,618.
Hauleitner discloses all the claimed subject matter as described above.
Re clm 5, Hauleitner does not disclose a cap over an opening in said channel at an outer surface of said outer housing, to prevent said lubricant from leaking out of said channel.
Economaki teaches a cover for a lubrication fitting for the purpose of keeping dust and dirt away from lubrication fittings (col. 3: lines 26-28).
It would have been obvious to one of ordinary skill in the art to modify the device of Hauleitner and provide a cap over an opening in said channel at an outer surface of said outer housing, to prevent said lubricant from leaking out of said channel for the purpose of keeping dust and dirt away from lubrication fittings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hauleitner U.S. 2019/0186536 as applied to claim 1 above, and further in view of Sebald U.S. 2013/0101242.
Hauleitner discloses all the claimed subject matter as described above.
Assuming Hauleitner does not disclose a thin section bearing:
Re clm 6, Hauleitner does not disclose a thin section bearing.	Sebald teaches thin section bearings are generally known ([0003]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Hauleitner and provide a thin section bearing for the purpose of reducing weight of the bearing and the mounting space required by the bearing.

Claims 9-11 and 13-15, 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz U.S. 2013/0095792 in view of Hasama U.S. 9,429,195.
Re clm 9, Schwartz discloses a lubrication system for a rolling element bearing comprising an outer race (19, Fig. 2), an inner race (18, Fig. 1), and a plurality of rolling elements (17), mounted on a housing (22) comprising a first channel (bore through 22) through an outer surface of said housing, for adding lubricant to said bearing, and a lubrication block (15) within said housing comprising a second channel (at 16), connecting said first channel to said bearing.
Schwartz does not disclose the bearing comprising seals.
Hasama teaches a lubricated bearing comprising seals (13, Fig. 1; col. 3: lines 42-38) for the purpose of preventing lubricant from escaping (col. 3: lines 42-38).
It would have been obvious to one of ordinary skill in the art to modify Schwartz and provide seals for the purpose of preventing lubricant from escaping.
Re clm 10, Schwartz further discloses at least a portion of said second channel formed at a non-zero angle to said first channel (16 is 90 degrees to 24).
Re clm 11, Schwartz further discloses said lubrication block comprises a lubricator gland block wherein said second channel is a lubrication reservoir (upper portion of 24 is larger and can be considered a reservoir).
Re clm 13, Schwartz further discloses a tube (16) located along an inner surface of the outer race, and connected to the second channel and one or more holes along the bottom of the tube for releasing lubrication onto the plurality of rolling elements (hole at end of 16 shown in Fig. 1).
Re clm 14, Schwartz further discloses the tube is made of metal ([0010]).
Schwartz does not disclose the metal is stainless steel.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the metal of Schwartz with that of stainless steel, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Stainless steel is a well-known material used in bearings. Furthermore, stainless resists corrosion.
	Re clm 15, Schwartz further discloses the tube is connected to the second channel above through a nipple (Fig. 2; end of 16 that is inserted into block 15).
Re clm 23¸ Schwartz further discloses said rolling element bearing is a thin section bearing (See Fig.1-4)
The limitation “a thin section bearing” is outside the scope of “a lubrication system for a bearing” and thus is given little or no patentable weight.
Re clm 24, Schwartz further discloses said plurality of rolling elements comprise ball bearings (17).
Re clm 25, Schwartz further discloses the rolling bearing element.
The limitation “a robot vacuum magnet bearing” is considered outside the scope of the “lubrication system” and thus is given little or no patentable weight.
Re clm 29, Schwartz further discloses a second rolling bearing (two are shown in Fig. 4) comprising an outer race (19), an inner race (18) and a plurality of rolling elements (17), mounted facing first said rolling element bearing wherein upper and lower rolling element bearings (left and right bearings, Fig. 4) are enclosed within said housing (22), wherein said second channel (left 24) in said lubrication block (left half of 15) connects to said first channel (left 25) to said upper bearing (left bearing), a third channel (right 25) through an outer surface of said housing, for adding lubricant to said lower bearing, and a second lubrication block (right half of 15) comprising a fourth channel (right 24), connecting said third channel to said lower bearing (right bearing).
Hasama teaches the bearings having seals (13, Fig. 1; col. 3: lines 42-38).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson U.S. 2004/0264823 as applied to claim 9 above, and further in view of Kluh U.S. 3,756,349.
Olsson discloses all the claimed subject matter as described above.
Re clm 12, although Olsson discloses a grease valve mechanism (9, Fig. 2) located above said plurality of rolling elements.
Olsson does not disclose a lubricator ball located above said plurality of balls, a ball point tip socket to hold the lubricator all in place, and prongs placed 180 degrees apart to hold the ball point tip socket in place.
Kluh teaches grease valve comprising a lubricator ball (33), a ball point tip socket (30) to hold the lubricator all in place, and prongs (flanged portion of at right end of 30) placed 180 degrees apart to hold the ball point tip socket in place.
Since both Olsson and Kluh disclose grease valves, it would have been obvious to one of ordinary skill in the art to substitute the cylindrical valve type of Olsson with a ball valve type of Kluh and provide a lubricator ball, a ball point tip socket to hold the lubricator all in place, and .

Claims 17, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz U.S. 2013/0095792 in view of Hasama U.S. 9,429,195 as applied to claim 9 above, and further in view of Katsuzawa U.S. 2005/0141796.
	Schwartz in view of Hasama discloses all the claimed subject matter as described above.
Re clm 17, Schwartz does not disclose a lubricant retainer filling empty space above and below said plurality of rolling elements.
Katsuzawa teaches a lubricant retainer (22, Fig. 1) filling empty space near said plurality of rolling elements for the purpose of providing a large reserve of grease as well as providing lubricant circumferentially throughout the bearing ([0038]).
It would have been obvious to one of ordinary skill in the art to modify Schwartz and provide any number of  lubricant retainers filling empty space above and below said plurality of rolling elements for the purpose of providing a large reserve of grease as well as providing lubricant circumferentially throughout the bearing.
Re clm 18¸ the improvement of Katsuzawa further discloses the lubricant retainer fills up to 70% of said empty space (22 does not fill up more than 70% of the space to right of bearing; shown in Fig. 1).
Assuming Katsuzawa does not disclose the lubricant retainer fills up to 70% of the empty space:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katsuzawa and provide the lubricant retainer fills up to 70% of said empty space, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The amount of space is a result effect variable, since if retainer does not take up enough space, the bearing will not be adequately lubricated, while if the retainer takes up too much space, the bearing weight will increase.
Re clm 28, Schwartz in view of Katsuzawa further discloses said second channel (24 and 16 of Schwartz) provides a path for said lubricant through said shields or seals (Katsuzawa shows the lubricant path running through the seal, Fig. 1).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz U.S. 2013/0095792 in view of Hasama U.S. 9,429,195 as applied to claim 9 above, and further in view of Onose U.S. 4,759,427.
Schwartz in view of Hasama discloses all the claimed subject matter as described above.
Re clm 19, Schwartz does not disclose a tube placed inside said first channel.
Onose teaches a lubricating system comprising a tube (26, Fig. 2-4, 7 and 11) placed inside said first channel (bore in housing 50) for the purpose of reliably passing the lubricant without leaking or stagnating in the course of the flow-path (col. 3: lines 25-28).
It would have been obvious to one of ordinary skill in the art to modify Schwartz and provide a tube placed inside said first channel for the purpose of reliably passing the lubricant without leaking or stagnating in the course of the flow-path.
Re clm 20, Schwartz does not disclose a threaded hollow screw component inserted into said first channel.
Onose teaches a threaded hollow screw component (70) inserted into said first channel for the purpose of fluidly connecting the first passage to a lubricant source in a removable manner.
.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz U.S. 2013/0095792 in view of Hasama U.S. 9,429,195 as applied to claim 9 above, and further in view of Hauleitner U.S. 2019/0186536.
Schwartz in view of Hasama discloses all the claimed subject matter as described above.
Re clm 20, Schwartz does not disclose a threaded hollow screw component inserted into said first channel.
Hauleitner teaches providing a threaded hollow screw component (140, Fig. 3) inserted into said first channel (112) for the purpose of connecting a lubricant line to the bearing.
It would have been obvious to one of ordinary skill in the art to modify Schwartz and provide a threaded hollow screw component inserted into said first channel for the purpose of connecting a lubricant line to the bearing.
Re clm 21, the improvement of Hauleitner further discloses a lock nut (148) on the hollow threaded screw component, for tightening said threaded screw component to said bearing housing and securing it to said outer race.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson U.S. 2004/0264823 as applied to claim 9 above, and further in view of Economaki U.S. 4,453,618.
Olsson discloses all the claimed subject matter as described above.
Re clm 22, Olsson does not disclose a cap over an opening in said channel at an outer surface of said outer housing, to prevent said lubricant from leaking out of said channel.

It would have been obvious to one of ordinary skill in the art to modify the device of Olsson and provide a cap over an opening in said channel at an outer surface of said outer housing, to prevent said lubricant from leaking out of said channel for the purpose of keeping dust and dirt away from lubrication fittings.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hauleitner U.S. 2019/0186536 as applied to claim 1 above, and further in view of Sebald U.S. 2013/0101242.
Hauleitner discloses all the claimed subject matter as described above.
Assuming Hauleitner does not disclose a thin section bearing:
Re clm 23, Hauleitner does not disclose a thin section bearing.	Sebald teaches thin section bearings are generally known ([0003]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Hauleitner and provide a thin section bearing for the purpose of reducing weight of the bearing and the mounting space required by the bearing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz U.S. 2013/0095792 in view of Hasama U.S. 9,429,195 as applied to claim 9 above.
Schwartz in view of Hasama discloses all the claimed subject matter as described above.
Assuming a lubricant supply channel is somehow structurally different from a drain channel:
Re clm 26, Hauleitner does not disclose at least one second straight channel through the outer surface of said bearing housing and said outer race and opening to said plurality of rolling elements, for adding lubricant to said bearing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hauleitner and provide at least one second straight channel through the outer surface of said bearing housing and said outer race and opening to said plurality of rolling elements, for adding lubricant to said bearing, since it held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).  Providing a second lubricant supply would ensure the bearing temperature is maintained low and that the balls are well lubricated at all times.

	Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Drawings
Figure 14 shows a scavenger retainer.  The retainer has two separate numbers (1410 and 1412), thus the retainer must be two separate elements. Therefore, a single retainer both above and below the balls is not shown. Further, the retainer with shields or seals is not shown.

112 Rejections
Applicant argues that a “thin section bearing” is well-known in the art, however, Applicant’s cited definition is indefinite itself.  Specifically, the combination of a “large” bore diameter in proportion to the small cross section makes these parts appear “thin”.  No specific ratio of bore diameter to cross section has been given.  One of ordinary skill in the art would still not know how to distinguish from regular bearings and “thin” bearings.  Applicant’s argument is not found persuasive.

Art rejections
Applicant argues that a zerk lubrication fitting cannot be used in High Vacuum Semiconductor Manufacturing Systems, including the robot vacuum magnet bearing assembly of claims 1-8.  As noted above, the robot vacuum magnet bearing is given little or no patentable weight, therefore arguing a zerk cannot be used in such an application is not relevant.  Even if Applicant were allowed to change the scope via an election of the invention from the originally presented lubrication system to a robot vacuum magnet bearing, Applicant’s argument that a zerk could not be used is Applicant’s opinion and not supported by factual evidence.  
The primary references of the previous rejections have been replaced by Hauleitner, Olsson and Schwartz.  All the arguments are relative to these references as the base references and thus are rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656